                                                                               U.S. DISTRICT COURT
                                                                           NORTHERN DISTRICT OF TEXAS
                                                                                            Fl LED
                        IN THE UNITED STATES DISTR~C'l' COUR"                     'oAR _ A "('19
                                                                                  111
                             NORTHERN DISTRICT OF TEX S                                 .      -   O   ·
                                 FORT WORTH DIVISION
                                                                             CLERK, U.S. DISTRICT COU!U
LELIA VARELA,                                      §
                                                                               BY--.....-"°"'"---
                                                                                     !Jcput y
                                                   §
                Plaintiff,                         §
                                                   §
vs.                                                §    NO. 4:18-CV-952-A
                                                   §
HOME DEPOT U.S.A., INC.,                           §
D/B/A THE HOME DEPOT, ET AL.,                      §
                                                   §
                Defendants.                        §


                                     MEMORANDUM OPINION
                                             and
                                            QRDER

        Came on for consideration the motion of plaintiff, Lelia

Varela, to remand. The court, having considered the motion, the

response of defendant Home Depot U.S.A., Inc. d/b/a/ The Home

Depot ("The Home Depot"), the reply, the record, and applicable

authorities,         finds that the motion should be denied.

                                                  I.

                                            Background

        Plaintiff filed on October 24, 2018, her original petition

in the 48th Judicial District Court, Tarrant County, Texas. Doc. 1

7 at 1, Exhibit A-2. In her original petition, plaintiff alleged

that while she was working in the course and scope of her




        'The "Doc. _ " references are to the numbers assigned to the referenced items on the docket in
this Case No. 4:18-CV-952-A.
employment for defendant' at a Home Depot store, a coworker used

a forklift to move a pallet close to plaintiff, and the pallet

struck and injured her. Id. at Exhibit A-2, p. 2 , , 5.1-5.2. She

named as defendants The Home Depot and Isaac Kask ("Kask"), whom

she alleged was the store manager on duty at the time she

reported her injury. Id. at Exhibit A-2, p. 2 ,                                 2.3. Plaintiff

made identical allegations of negligence against each of them,

and her allegations can be summarized as a claim that they failed

to provide her with a safe workplace. See id. at Exhibit A-2, pp.

3-4 ' ' 6.1,        7.1.

        The Home Depot removed this action to this court by notice

of removal filed November 29, 2018. Doc. 1. In its notice of

removal, The Home Depot argued that Kask was improperly joined to

defeat diversity jurisdiction and that his citizenship should be

disregarded. Doc. 7 at 3 '                   11, 18. The Home Depot contended that

this court has subject matter jurisdiction over this action

because, once Kask's citizenship is disregarded, there is

complete diversity of citizenship and the amount in controversy

exceeds $75,000, exclusive of interests and costs. Id. at 2 ' 8 ;

doc. 32 at 1.

        Plaintiff filed on December 11, 2018, an amended complaint



        'Plaintiff clarified in her motion to remand that she suffered this injury while she was "in the
course and scope of employment with Home Depot." Doc. 16 at 2 ~ 2. The court infers that The Home
Depot was the defendant to whom she was referring in her original petition.

                                                    2
naming as a defendant Ernest Lefebre, the coworker she mentioned

in her original petition. Doc. 8. On January 4, 2019, she filed a

motion to remand and alleged that she, Kask, and Lefebre are

Texas citizens, eliminating complete diversity.' Doc. 16 at 3-4

~~ 7-9.

                                                    II.

                                     Grounds of the Motion

            Plaintiff contends that The Home Depot has failed to show

that Kask and Lefebre were improperly joined, and that the action

should be remanded to the state court from which it was removed.

                                                   III.

                                                Analysis

A.      Joinder of Kask

        1.       Applicable Legal Principles

        A defendant may remove to federal court any state court

action of which the federal district court would have original

jurisdiction.' 28 U.S.C.                 §   1441(a). A federal district court has




         'Plaintiff also contends that her claims arise under Texas workers' compensation laws, making
this action non-removable under 28 U.S.C. § 1445(c). Doc. 16 at 8-9 ~~ 19-20. But, the only cause of
action she alleged is negligence, which arises under Texas common law, not workers' compensation
laws. Rodgers v. R & L Carriers, Inc., No. 3: 16-CV-998-B, 2016 WL 3632807, at *2 (N.D. Tex. July 7,
2016) (collecting cases).
        4
          The removal statute provides, in pertinent part, that "any civil action brought in a State coutt of
which the district comts of the United States have original jurisdiction, may be removed by the defendant
or the defendants, to the district comt of the United States for the district and division embracing the
place where such action is pending." 28 U.S.C. § 1441(a) (emphasis added).

                                                     3
original jurisdiction of all civil actions where the amount in

controversy exceeds $75,000, exclusive of interests and costs,

and is between citizens of different states. Id. at§ 1332(a)                                                  In

determining whether diversity of citizenship exists, courts

disregard the citizenship of parties who were improperly joined.

Smallwood v. Ill. Cent. R.R., 385 F.3d 568, 577-78                                       (5th Cir.

2004).

         To determine whether a party has been improperly joined,

"the court must analyze whether (1) there is actual fraud in

pleading jurisdictional facts or (2) the plaintiff is unable to

establish a cause of action against the nondiverse defendant.""

Campbell v. Stone Ins., Inc., 509 F.3d 665, 669 (5th Cir. 2007)

Because The Home Depot did not allege actual fraud,' the test for

improper joinder is:

        whether the defendant has demonstrated that there is no
        possibility of recovery by the plaintiff against an
        in-state defendant, which stated differently means that
        there is no reasonable basis for the district court to
        predict that the plaintiff might be able to recover
        against an in-state defendant.

Smallwood, 385 F.3d at 573. The court may answer this question by



         'In analyzing these factors, courts consider the allegations made in the plaintiffs state court
petition. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

        6
         The Home Depot made a threadbare claim, unsuppo1ted by any factual allegation or legal
argument, that "[t]here is outright fraud in Plaintiffs pleading of jurisdictional facts to include Kask as a
defendant." Doc. 7 at 3 ~ 13. The basis of its claim of diversity jurisdiction is that plaintiff failed to state
a claim against Kasie Therefore, the court does not consider it that The Home Depot actually intended to
allege actual fraud. In any event, it did not allege anything that suppmts such a claim.

                                                       4
conducting a "Rule 12(b) (6)-type analysis." Id. at 573-74.

     Federal courts use the federal-court pleading standard when

conducting that analysis. Int 1. l Energy Ventures Mgmt., L. L. C. v.

United Energy Grp., Ltd., 818 F.3d 193, 208      (5th Cir. 2016). Rule

8(a) (2) of the Federal Rules of Civil Procedure provides, in a

general way, the applicable standard of pleading. It requires

that a complaint contain "a short and plain statement of the

claim showing that the pleader is entitled to relief," Fed. R.

Civ. P. 8(a) (2),   "in order to give the defendant fair notice of

what the claim is and the grounds upon which it rests," Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555    (2007)   (internal quotation

marks and ellipsis omitted) . Although a complaint need not

contain detailed factual allegations, the "showing" contemplated

by Rule 8 requires the plaintiff to do more than simply allege

legal conclusions or recite the elements of a cause of action.

Id. at 555 & n.3. Thus, while a court must accept all of the

factual allegations in the complaint as true, it need not credit

bare legal conclusions that are unsupported by any factual

underpinnings. See Ashcroft v. Igbal, 556 U.S. 662, 679      (2009)

("While legal conclusions can provide the framework of a

complaint,   they must be supported by factual allegations.").

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer           'i




                                  5
that the plaintiff's right to relief is plausible. Id. To allege

a plausible right to relief, the facts pleaded must suggest

liability; allegations that are merely consistent with unlawful

conduct are insufficient. Twombly, 550 U.S. at 566-69.

"Determining whether a complaint states a plausible claim for

relief .       [is]   a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense." Igbal,   556 U.S. at 679.

     2.    No Plausible Claim Against Kask Was Alleged

     To state a plausible negligence claim against a corporate

officer or agent, in his individual capacity, the plaintiff must

allege that:   (1) the officer or agent owed her an independent

duty of reasonable care apart from the employer's duty, or (2)

the employer was the officer or agent's alter ego. See Leitch v.

Hornsby, 935 S.W.2d 114, 117 (Tex. 1996). Corporate officers do

not owe their employees an independent duty, apart from that of

the corporation, to provide them with a safe workplace. Id. at

118. This duty is a nondelegable duty imposed solely on the

corporation. Id.

     The only duty plaintiff alleged that Kask violated is, in

essence, the duty to provide her with a safe workplace. That duty

belonged to The Home Depot and could not be delegated to Kask.

Therefore, plaintiff never alleged that Kask owed her an


                                    6
independent duty of reasonable care, apart from the one that The

Home Depot owed her. As a result, she did not state a claim for

relief against him that is plausible on its face. For this

reason, Kask was improperly joined, and his citizenship should be

disregarded in determining whether this court has diversity

jurisdiction. And, for the same reason, plaintiff's claims

against Kask should be dismissed.

B.      Joinder of Lefebre

        1.      Applicable Legal Principles

        "If after removal the plaintiff seeks to join additional

defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and

remand the action to the State court." 28 U.S.C.                               §   1447(e)       It is

within the court's discretion to permit or deny joinder.'

Hensgens v. Deere            &   Co., 833 F.2d 1179, 1182                (5th Cir. 1987). In

making this decision, courts consider "the extent to which the

purpose of the amendment is to defeat federal jurisdiction,

whether plaintiff has been dilatory in asking for amendment,

whether plaintiff will be significantly injured if amendment is

not allowed, and any other factors bearing on the equities.• Id.



         'The comt maintains its discretion to deny joinder under Section 1447(e) even when a plaintiff
amends her complaint as ofright pursuant to Rule 15(a) of the Federal Rules of Civil Procedure. Mayes
v. Rapoport, 198 F.3d 457, 462 n.11 (4th Cir. 1999) (citing Hensgens v. Deere & Co., 833 F.2d 1179,
1182 (5th Cir. 1987)); Boyce v. CitiMortgage, Inc., 992 F. Supp. 2d 709, 715-16 (W.D. Tex. 2014)
(collecting cases).

                                                   7
     2.      Joinder of Lefebre Should Be Denied

     It appears that plaintiff only joined Lefebre to defeat

diversity jurisdiction. She knew the factual basis of her claims

against him when she filed suit, but she waited until after

removal to make those claims, Plaintiff contends that she did not

join him in her original petition because she did not know his

last name. Doc. 27 at 8    ~~   22-23. But, she could have sued him as

an unknown defendant. See Razo v. Home Depot USA, Inc., No. 4:14-

CV-428-A, 2014 WL 3869382, at *3 (N.D. Tex. Aug. 6, 2014). And,

she attached to her reply an affidavit that seems to suggest that

her lawyer only sought to research Lefebre's last name after

removal. Doc. 28 at 35. Her timing is also suspicious: she sought

to join Lefebre only two weeks after removal. See Mayes v.

Rapoport, 198 F.3d 457, 463      (4th Cir. 1999); Alba v. S. Farm

Bureau Cas. Ins. Co., No. 3:08-CV-0842-D, 2008 WL 4287786, at *2

(N.D. Tex. Sept. 19, 2008).

     Moreover, plaintiff's conduct suggests that she has been

dilatory in amending her complaint. As stated, she apparently

delayed her amendment to destroy diversity jurisdiction, and she

gave no other credible reason for waiting until after removal to

join him. See Bramlett v. Med. Protective Co. of Fort Wayne,

Ind., No. 3:09-CV-1596-D, 2010 WL 1491422, at *6 (N.D. Tex. Apr.

13, 2010).


                                    8
     Further, there is nothing in the record to suggest that

denial of joinder might injure her. The court has no reason to

believe that she cannot sue him in state court. See id.

     For these reasons, the court finds that plaintiff's joinder

of Lefebre should be denied, and that plaintiff's claims against

him should be dismissed.

                               IV.

                              Order

     The court ORDERS that plaintiff's motion to remand be, and

is hereby, denied.

     The court further ORDERS that plaintiff's claims against

Kask and Lefebre be, and are hereby, dismissed without prejudice.

     The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to the

dismissal of plaintiff's claims against Kask and Lefebre.

     SIGNED March 4, 2019.




                             },·
                             //



                                  9
